 1
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                           CENTRAL DISTRICT OF CALIFORNIA
 7
 8
      PATRICE SCOTT, On Behalf of                     Case No.: 8:19-cv-00697-JVS-DFM
      Herself and All Others Similarly
 9    Situated,
                                                      ORDER GRANTING JOINT
10                                                    STIPULATION TO DISMISS
                             Plaintiff,               PURSUANT TO SETTLEMENT
11            v.
12
      KIMBALL, TIREY & ST. JOHN, LLP;
13
      And Does 1-10, Inclusive,
14
                            Defendants.
15
16
17           The Court having considered the parties stipulation and for good cause appearing,
18   hereby rules as follows:
19           The parties stipulation is GRANTED.
20           This action is hereby dismissed in its entirety with prejudice as to Plaintiff
21
     PATRICE SCOTT. The dismissal is without prejudice as to the class-action allegations
22
     and to other members of the putative alleged class. Each party to bear its own costs and
23
     fees.
24
25
     Dated: July 12, 2019                                          ______________________
26
                                                                   The Hon. JAMES V. SELNA
27                                                                 United States District Judge
28

                                                   -1-
                                  Order Approving Joint Motion to Dismiss
